Appellant was convicted in the district court of Jefferson County of possessing intoxicating liquor for purposes of sale, and her punishment fixed at one year in the penitentiary.
Upon information given him as to the fact that appellant had liquor in her possession and that she kept it in her sewing machine, an officer went to appellant's house. He asked her if that was her machine and received from her the reply that it was. Search of the machine revealed the presence of eight quarts of whiskey. The record contains two bills of exception, one of which complains of the refusal of a special charge asked by appellant to the effect that if the jury found or had a reasonable doubt of the fact that the liquor found in the possession of the defendant belonged to some other person, they should acquit her. The other refused charge instructed *Page 535 
the jury as to the meaning of the word "possession." In our judgment the refusal of neither charge presents any reversible error. The whiskey was found in appellant's house and in her sewing machine, which machine was claimed by her as her property at the time the officer found the whiskey.
It is insisted in the brief filed by appellant's able counsel that her testimony that the whiskey did not belong to her rebuts the presumption of a prima-facie case and that she is entitled to be acquitted. We regret we cannot agree with this proposition. We have discussed in several cases recently the fact that testimony of the accused or of the near relatives of the accused, to facts which if accepted as true by the jury, might rebut the State's case made by the finding of appellant in possession of liquor, would in no sense or way compel the jury to accept same as true.
Finding no error in the record, the judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.